MEMORANDUM2
Charles Anthony Pepper appeals pro se the district court’s judgment dismissing, under Fed.R.Civ.P. 12(b)(6), his complaint brought pursuant to 42 U.S.C. § 1983 alleging that defendants violated his civil rights on three separate occasions.
We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo dismissal of a complaint on statute of limitations grounds. See Washington v. Garrett, 10 F.3d 1421, 1428 (9th Cir.1993).
Contrary to Pepper’s contention, he is not required to exhaust state tort remedies before bringing a section 1983 action. See Felder v. Casey, 487 U.S. 131, 140-41, 108 S.Ct. 2302, 101 L.Ed.2d 123 (1988). Because Pepper’s disability expired at the end of each event and he filed his complaint almost two and a half years after the last incident, the district court did not err by dismissing his complaint as untimely under a one-year statute of limitations. See Elliott v. City of Union City, 25 F.3d 800, 802-03 (9th Cir.1994).
Because Pepper failed to file a claim with the City of Sacramento in accordance with applicable state law provisions, the district court properly dismissed his *475claims. See Loehr v. Ventura County Community College Dist., 147 Cal.App.3d 1071, 195 Cal.Rptr. 576, 583 (Cal.Ct.App.1983).
Because Pepper’s complaint could not be cured by amendment, the district court did not err by dismissing without leave to amend. See Steckman v. Hart Brewing, Inc. 143 F.3d 1293, 1298 (9th Cir.1998).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.